DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group II, claims 10-21 and the species chronic lymphocytic leukemia in the reply filed on 10/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and claim 13 is withdrawn as being directed to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2022.

Claims 1-12 and 14-21 are under current examination. 

Information Disclosure Statement
An information disclosure statement was filed on 09/28/2020 and included the serial number for a United States patent application.  These entries were lined through because they do not comply with 37 CFR 1.98.  The citations list no author or inventor as required by the rule. Moreover, an application is not a single document, and it is unclear to what documents within the application the citation is intended to refer. Moreover, each application is under prosecution and is constantly changing due to correspondence between Applicant and the Office. Accordingly, it is not clear what would be signified by an indication that the Examiner had considered the application.

Citations provided without a publication date or without complete identification were not considered by the examiner as indicated by a line through on the IDS.  See MPEP 609.04(a): 
37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. U.S. patents must be identified by the inventor, patent number, and issue date. U.S. patent application publications must be identified by the applicant, patent application publication number, and publication date. U.S. applications must be identified by the inventor, the eight digit application number (the two digit series code and the six digit serial number), and the filing date. If a U.S. application being listed in an IDS has been issued as a patent or has been published, the applicant should list the patent or application publication in the IDS instead of the application. Each foreign patent or published foreign patent application must be identified by the country or patent office which issued the patent or published the application, an appropriate document number, and the publication date indicated on the patent or published application. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. The place of publication refers to the name of the journal, magazine, or other publication in which the information being submitted was published. See MPEP § 707.05(e), for more information on data that should be used when citing publications and electronic documents. Pending U.S. applications that are being cited can be listed under the non-patent literature section or in a new section appropriately labeled.



Specification
The chemical structures on pages 2 and 4 of the specification appear distorted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

The specification, while being enabling for a method for treatment of a chronic lymphocytic leukemia (CLL), Hodgkin's disease, non-Hodgkin's lymphoma (NHL), multiple myeloma (MM), breast cancer, and small cell lung cancer in a subject the method comprising administering to the patient a pharmaceutical composition of bendamustine or bendamustine hydrochloride, at least one excipient, wherein the pharmaceutical composition contains not more than about 0.9 (area percent of bendamustine) of HP1, does not reasonably provide enablement for a method for treatment of all of the diseases falling within the scope of the term “cancer” by administering said composition. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). These include:

(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure

All of the Wands factors have been considered with regard to the instant claims as discussed below:

(A)    The breadth of the claims: Relevant to the rejection for lack of enablement is the breadth of the term “cancer”, which embraces over 100 distinct diseases sharing only the feature of uncontrolled cellular proliferation.  According to the National Cancer Institute, “cancer” embraces over 100 types of related proliferation disorders.  Cancers are broadly classified into carcinoma, sarcoma, leukemia, lymphoma, multiple myeloma, melanoma, brain and spinal cord tumors, germ cell tumors, neuroendocrine tumors, and carcinoid tumors.  Cancer types are subdivided by tissue of origin and are often subcategorized within that classification by histological markers or other clinical and histopathological features.  See What is Cancer website, pages 4-7 (cited in Applicant’s IDS).  In view of the number of different types of proliferative disorders embraced by the term “cancer”, the examiner considers the breadth of the phrase “A method of treating cancer” be enormous.  

(B)    The nature of the invention:  The nature of the invention is a method of treating cancer by administering the alkylating agent, bendamustine or bendamustine hydrochloride, having the purity requirements recited in the claims.  

(C)/(E)    The state of the prior art/The level of predictability in the art: 
As noted above, the term “cancer” embraces over 100 different types of tumors.  The instant specification provides a view into the state of the prior art regarding established uses of bendamustine or the HCl salt: page 2 states that bendamustine has been widely used to treat chronic lymphocytic leukemia (CLL), Hodgkin's disease, non-Hodgkin's lymphoma (NHL), multiple myeloma (MM), and breast cancer.  The prior art indicates the same: Cheson (cited in Applicant’s IDS) discloses that for over 40 years, bendamustine was used as monotherapy for NHL, CLL, Hodgkin’s disease, MM, breast cancer, and small cell lung cancer (page 21).  With respect to the state of the art of testing whether a compound will be able to treat a cancer, candidate targets need to be screened in vitro or in tissue culture models for the ability kill the cancer cell and then this must be validated in vivo to establish that binding occurs with sufficient affinity and specificity that the agent will be effective for killing cancer cells without causing intolerable harm to the patient, with ultimate clinical trial testing.  

The level of unpredictability in the art of drug development and patient treatment for all conditions, including cancer, is very high.  In order to identify a pharmaceutical as both safe and effective for use in the general population, the skilled Artisan must discover a biological target, then validate the drug in pre-clinical testing, followed by phase I-III clinical trials to evaluate the drug's safety and efficacy in humans (Hughes, page 1240, figs 1 & 2; cited in Applicant’s IDS).  While the biological target for bendamustine is known, each stage of this process is fraught with complexity.  With regard to cancer, in general response to cancer prevention and treatment strategies is highly unpredictable.  Inter-individual variation in the patient population and genetic heterogeneity within the tumor itself make predicting response nearly impossible.  In fact, the overwhelming majority of candidate drugs that succeed in preclinical testing will fail in clinical trials (Kamb, p 115, col 1, lines 1-4 and figures 1 and 2, page 116; cited in Applicant’s IDS).  In view of the above, there exists a great variability in mechanisms underlying the many conditions that may be classified as cancer, and accordingly it would be difficult for a person of ordinary skill in the art to predict which proliferative pathologies might respond to treatment with bendamustine or bendamustine HCl.  
With respect to predictability in the field of drug development in general, preclinical data is by and large a poor predictor of clinical outcome for various reasons, including differences in the physiology and anatomical organization between humans and experimental animals as well as the availability of disease models that recapitulate aspects of the analogous human condition in experimental animals (Lowenstein, page 3, lines 28-33; cited in Applicant’s IDS).  Due to the complexity of real patient populations relative to model systems in terms of genetic heterogeneity as well as differences resulting from age and gender, it is nearly impossible to predict which drugs, including those that exhibit outstanding preclinical results, will be effective in the patient population at large (Lowenstein, abstract).  Thus, the skilled Artisan’s awareness of the pharmacology underlying bendamustine’s effect the cancers for which it is indicated does not provide sufficient information to allow one of skill to predict outcome in real patient populations for the broad variety of diseases embraced by the term “cancer”.  
In view of the empirical procedures considered in the art to be required to establish that a molecule can treat cancer, the examiner considers predictability in the art of designing cancer treating molecules to be very low.  

(D)    The level of one of ordinary skill: The Artisans in the field of drug development and patient treatment would be a collaborative team of physicians and basic researchers possessing an advanced degree in biomedicine and/or a doctor of medicine degree, thus the level of skill is high.

(F)/(G)    The amount of direction provided by the inventor/The existence of working examples:  The specification provides indicates that bendamustine and bendamustine HCl are known to treat  chronic lymphocytic leukemia (CLL), Hodgkin's disease, non-Hodgkin's lymphoma (NHL), multiple myeloma (MM), breast cancer, small cell lung cancer

 (H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
In view of the inordinate amount of effort required to test efficacy of bendamustine or bendamustine HCl in treatment of all diseases embraced by the term “cancer”, and the elaborate in vitro, tissue culture, and animal models required for validation, as well as the requirement for clinical trials in humans, the examiner considers the amount of experimentation required for one of ordinary skill in the art to make and use the invention to be undue.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the pharmaceutical composition of bendamustine or bendamustine hydrochloride" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10-12 and 14-21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheson et al. (Clinical Lymphoma, Myeloma & Leukemia Vol 10, No 1, pages 21-27; publication year: 2010; cited in Applicant’s IDS) Olthoff et al. (German Patent Document DD 159289; publication date: 03/02/1983, cited in Applicant’s IDS; citing the human translation), Maas et al. (Pharmazie vol 49, pages 775-777; publication year: 1994, cited in Applicant’s IDS; citing the English translation, made of record in US Application No. 11330868), (Teagarden Eur J Pharm Sci, vol 15, pages 115-133; publication year: 2002, cited in Applicant’s IDS) and Ni et al. (Int J Pharm, Vol 226, pages 39-46; publication year: 2001, cited in Applicant’s IDS).  

Cheson discloses bendamustine was used as monotherapy for NHL, CLL, Hodgkin’s disease, MM, breast cancer, and small cell lung cancer (page 21), therefore it would have been prima facie obvious to administer a pharmaceutical composition comprising bendamustine or bendamustine HCl to a cancer patient (limitations of instant claims 11-13).  Cheson is silent with respect to the purity of bendamustine.  
Olthoff discloses further a lyophilized composition (i.e. a pharmaceutical formulation) of the nitrogen mustard, bendamustine, (see page 5, lines 2-3) that contains mannitol (page 3, line 30; i.e. an excipient; limitation of instant claim 1) and disclose further that bendamustine is subject to hydrolytic degradation and that this poses a problem for lyophilization from a solution containing mannitol and water (page 2, lines 4-7). 
Maas et al. disclose that degradation of the clinically available bendamustine product Ribomustine® occurs rapidly in aqueous solutions (page 2, lines 18-23 of the English translation).  Thus it was known at the time of the instant invention that lyophilization of bendamustine in water results in excessive degradation.  
While Olthoff and Maas are silent with respect to preventing degradation of bendamustine in aqueous solution during lyophilization; and are therefore also silent with respect to the purity of the lyophilized composition as required by instant claim 10; and instead suggest alternative formulations; a solution to the problem of degradation during lyophilization of water-labile drugs was available to the Artisan of ordinary skill at the time of the instant invention:  Teagarden et al. disclose several advantages to a tert-butyl alcohol pre-lyophilization co-solvent system such as complete freezing at high solvent concentrations (abstract).  While Teagarden reports on some problematic co-solvent systems, such as an ethanol/water system (page 117, right col lines 13-22), Teagarden specifically indicates that the skilled Artisan would expect a tert-butyl alcohol co-solvent system in particular to effectively prevent degradation during the lyophilization procedure for a broad range of drug products which are degraded in the presence of water (page 118 left col, lines 20-22 and right col, lines 11-13).  Thus, Teagarden provides motivation to select a tert-butyl alcohol co-solvent system over other systems known at the time of the instant invention.  Furthermore, Ni reports that tert-butyl alcohol and tert-butyl alcohol/water prelyophilization co-solvent systems reduce degradation of the nitrogen mustard, SarCNU, (table 3, page 41), which falls into the same drug class as bendamustine and is also highly unstable in water (abstract).  
In conclusion, the teachings of the prior art clearly lead the skilled Artisan to use a tert-butyl alcohol co-solvent system to solve the stability problem reported by Olthoff during lyophilization of bendamustine in water.  The skilled Artisan would have been motivated to lyophilize bendamustine, if possible, in order to take advantage of the high stability, dosing accuracy and rapid reconstitution that lyophilized drugs possess (Ni, page 40).  The examiner considers arriving at the optimal conditions to achieve acceptable stability for a given water-labile nitrogen mustard drug in a tert-butyl alcohol pre-lyophilization co-solvent system to be a matter of routine for one of ordinary skill in the art.  
Claims 14-18 place further limitations on the purity of the composition with respect to bendamustine degradants.  The combined teachings of Olthoff, Maas, Teagarden, and Ni render obvious the process of lyophilizing a composition containing bendamustine or bendamustine hydrochloride and mannitol in a co-solvent system of tert-butyl alcohol in water, but do not explicitly disclose the limitations on content of bendamustine degradation products, as claimed. However, the method rendered obvious by the combined teachings of the cited prior art is sufficiently similar to the method disclosed in the instant specification (page 39, lines 18-22) that, arriving at the bendamustine purity required by the instant claims would be a matter of routine optimization for one of ordinary skill in the art.  Please see MPEP 2144.05(A) which indicates that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  It is noted that only result-effective variables can be optimized.  However, the Ni publication establishes that the relationship between tert-butyl alcohol content in a pre-lyophilization solution and purity of nitrogen mustard compounds after lyophilization was known at the time of the instant invention.  The examiner maintains the opinion that arriving at optimal lyophilization conditions for bendamustine, in view of the direction provided by the cited prior art references, would have been a matter of routine for the skilled Artisan.  This position is also supported by In re Volwiler and Tabern, 46 USPQ 137 (C.C.P.A. 1940), which states: “Generally a product is not again patentable merely because prepared in a purer form than those of the prior art."  As established above, the skilled Artisan would have expected lyophilization of bendamustine in a tert-butyl alcohol/water solvent system to provide a lyophilizate with improved purity.  In the absence of a clear showing of unexpected results, the invention as a whole remains unpatentable within the meaning of 35 USC 103.  
With respect to instant claims 19-21, Olthoff discloses that the concentration of reconstituted bendamustine should be between 25 mg/mL and 100 mg/mL.  This would give the skilled Artisan a starting point in optimizing the dose that a bendamustine pharmaceutical composition should contain, and as such the examiner does not consider these limitations to patentably distinguish over the cited prior art.  Please refer to MPEP 2144.05 (II)(A), which states that in general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-12 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,436,190. 

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-9 of the ‘190 patent embrace a pharmaceutical composition of bendamustine that has been formed by lyophilization of a composition comprising bendamustine or bendamustine hydrochloride, t-butyl alcohol, and mannitol, i.e. an excipient.  Claims 7-9 of the ‘190 patent indicate that the composition contains no more than 0.5 % of bendamustine ethyl ester (i.e. a compound of Formula IV, recited in instant claim 4).  While the claims of the ‘190 patent are silent with respect to the acceptable levels of contamination with other bendamustine degradants, the disclosure of the '190 patent indicates that the preparation method claimed therein results in 0.9-0.5 % (area percent of bendamustine) of the degradation product HP1 (col 4, lines 5-8 of the '190 specification); and not more than 2.0 – 4.0 % (area percent of bendamustine) of overall bendamustine degradants (col 5, lines 19-23 of the ‘190 specification).  The composition embraced by the ‘190 patent comprises bendamustine in the final dosage in an amount of 25 mg or 100 mg (col 4, lines 60-61).  
Col 1, lines 50-57 indicate that bendamustine is used to treat chronic lymphocytic leukemia, Hodgkin's disease, non-Hodgkin's lymphoma, multiple myeloma, and breast cancer
The examiner has relied upon the specification to delineate the scope of the invention embraced by the '190 patent, consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.

Claims 10-12 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,445,524. 

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-17 of the ‘524 patent embrace a pharmaceutical composition that has been formed by lyophilization of a composition comprising bendamustine hydrochloride, t-butyl alcohol, and mannitol, i.e. an excipient and a method of treating cancers including non-Hodgkin’s lymphoma or chronic lymphocytic leukemia.  While the claims of the ‘524 patent are silent with respect to the degradation products within this composition, claim 17 of the ‘524 patent recites a limitation on the lyophilization protocol with temperature and drying parameters that fall within the preferred ranges disclosed in the instant specification (page 9, lines 24-31 of the instant specification) for freeze-drying a composition comprising bendamustine hydrochloride, t-butyl alcohol, and mannitol (page 39, lines 18-22 of the instant specification) in order to arrive at a bendamustine formulation containing between 0.9-0.5 area percent of bendamustine HP1 (page 4, lines 15-17), less than 0.5 area percent of bendamustine of bendamustine ethyl ether (i.e. formula IV recited in instant claim 4), and between 2.0 and 4.0 area percent bendamustine of any bendamustine degradation products (page 7, lines 6-10 of the instant specification). Thus, while the claims of the ‘524 patent do not explicitly disclose bendamustine impurities as claimed, such property must necessarily be present. Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972). 

Claims 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,445,524 as applied to claims 10-19 above, and further in view of Olthoff et al. (German Patent Document DD 159289; publication date: 03/02/1983, cited in Applicant’s IDS). 

The relevant limitations of the ‘524 patent claims are set forth above.  The ‘524 patent is silent with respect to the specific dose contained within the pharmaceutical composition; however, bendamustine doses were known at the time of the instant invention:  
Olthoff discloses that the concentration of reconstituted bendamustine should be between 25 mg/mL and 100 mg/mL.  This would give the skilled Artisan a starting point in optimizing the dose that a bendamustine pharmaceutical composition should contain, and as such the examiner does not consider these limitations to patentably distinguish over the cited prior art.  Please refer to MPEP 2144.05 (II)(A), which states that in general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 10-12 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,461,350. 

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-14 of the ‘350 patent embrace a pharmaceutical composition of bendamustine that has been formed by lyophilization of a composition comprising bendamustine or bendamustine hydrochloride, a solvent, and mannitol, i.e. an excipient.  Claims 12-14 of the ‘350 patent indicate that the composition contains no more than 0.5 % of bendamustine ethyl ester (i.e. a compound of Formula IV, recited in instant claim 4).  While the claims of the ‘350 patent are silent with respect to the acceptable levels of contamination with other bendamustine degradants, the disclosure of the '350 patent indicates that the preparation method claimed therein results in 0.9-0.5 % (area percent of bendamustine) of the degradation product HP1 (col 3, lines 23-48 of the ‘350 patent specification); and not more than 2.0 – 4.0 % (area percent of bendamustine )of overall bendamustine degradants (col 5, lines 47-51 of the ‘350 specification).  The composition embraced by the ‘350 patent comprises bendamustine in the final dosage in an amount of 25 mg or 100 mg (col 5, lines 20-21).  The examiner has relied upon the specification to delineate the scope of the invention embraced by the '350 patent, consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.
The paragraph spanning col 1-2 of the ‘350 specification indicates that bendamustine is used to treat chronic lymphocytic leukemia, Hodgkin's disease, non-Hodgkin's lymphoma, multiple myeloma, and breast cancer
The examiner has relied upon the specification to delineate the scope of the invention embraced by the '190 patent, consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.

Claims 10-12 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,609,863.

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-4 of the ‘863 patent embrace a pharmaceutical composition that has been formed by lyophilization of a composition comprising bendamustine hydrochloride, t-butyl alcohol, and mannitol, i.e. an excipient.   While the claims of the ‘863 patent are silent with respect to the acceptable levels of contamination with other bendamustine degradants, the disclosure of the '836 patent indicates that the preparation method claimed therein results in 0.9-0.5 % (area percent of bendamustine) of the degradation product HP1 (col 3, lines 7-20 of the '863 specification); less than 0.5% of bendamustine ethyl ester (col 3, lines 46-66 of the ‘863 specification); and of overall bendamustine degradants of not more than 2.0 – 4.0 % (area percent of bendamustine; col 5, lines 18-22 of the ‘863 specification).  The composition embraced by the ‘863 patent comprises bendamustine in the final dosage in an amount of 25 mg or 100 mg (col 4, lines 59-61).  
Col 1, lines 58-65 of the ‘863 specification indicates that bendamustine is used to treat chronic lymphocytic leukemia, Hodgkin's disease, non-Hodgkin's lymphoma, multiple myeloma, and breast cancer
The examiner has relied upon the specification to delineate the scope of the scope of the invention embraced by the '863 patent, consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.

Claims 10-12 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,669,279. 

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia, the claims of the ‘279 patent encompass a method of treating chronic lymphocytic leukemia, Hodgkin's disease, or non-Hodgkin's lymphoma by administering a lyophilized preparation of bendamustine or bendamustine hydrochloride comprising a pharmaceutically acceptable excipient.  While the claims of the ‘279 patent are silent with respect to the amount of bendamustine degradation products present, the ’279 specification indicates that the composition is prepared by a method analogous to that used to generate the instant composition.  Specifically, the composition embraced by the ‘279 patent is prepared by lyophilizing a composition comprising bendamustine or bendamustine hydrochloride, mannitol, and a water/tert-butanol solvent system (para bridging col 10 and 11). Thus, while the claims of the ‘279 patent do not explicitly disclose bendamustine impurities as claimed, such property must necessarily be present. Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685  (1972). 
With respect to instant claims 19-21, regarding the amount of bendamustine present, col 12 of the ‘279 patent discloses that in a preferred embodiment, the vial contains 100 mg of bendamustine.  Further, col '12 of the '279 patent indicates that several different doses are contemplated within the scope of the ‘279 invention. This would give the skilled Artisan a starting point in optimizing the dose that a bendamustine pharmaceutical composition should contain, and as such the examiner does not consider these limitations to patentably distinguish over the cited prior art.  Please refer to MPEP 2144.05 (II)(A), which states that in general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 10-12 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,791,270. 

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia, the claims of the ‘270 patent encompass a method of treating chronic lymphocytic leukemia, Hodgkin's disease, non-Hodgkin's lymphoma,  by administering a lyophilized preparation of bendamustine or bendamustine hydrochloride containing not more than about 0.9-0.4 % (area percent of bendamustine) of the first bendamustine hydrolysis product (HP1), not more than 0.5 % (area percent of bendamustine) of bendamustine ethyl ester, and not more than 2.0-4.0 (area percent of bendamustine) of bendamustine degradants in general.  The composition embraced by the ‘270 patent contains the excipient mannitol (see col 7, line 30 of the ‘270 specification) and the amount of bendamustine in the final dosage form may be 25 mg or 100 mg (see col 5, lines 13-15 of the ‘270 specification).  

Claims 10-12 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,883,836. 

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia, the claims of the ‘836 patent encompass a method of treating chronic lymphocytic leukemia, Hodgkin's disease, non-Hodgkin's lymphoma,  by administering a lyophilized preparation of bendamustine or bendamustine hydrochloride and an excipient prepared by a method analogous to that used to prepare the instant composition (see page 9, lines 24-31 of the instant specification).  Thus, while the claims of the ‘836 patent do not explicitly disclose bendamustine impurities as claimed, such property must necessarily be present.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972). 
With respect to instant claims 7-9, regarding the amount of bendamustine present, col 12 of the ‘836 patent discloses that in a preferred embodiment, the vial contains 100 mg of bendamustine.  Further, col '12 of the '836 patent indicates that several different doses are contemplated within the scope of the ‘836 invention. This would give the skilled Artisan a starting point in optimizing the dose that a bendamustine pharmaceutical composition should contain, and as such the examiner does not consider these limitations to patentably distinguish over the cited prior art.  Please refer to MPEP 2144.05 (II)(A), which states that in general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 10-12 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,895,756. 

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia, the claims of the ‘756 patent embrace a composition that has been formed by reconstitution of a lyophilized composition comprising bendamustine hydrochloride and the excipient, mannitol.  (See col 5, lines 1-5 of the ‘756 specification, which indicates that the composition that is reconstituted is a lyophilized composition.)  The vial contains either 25 mg or 100 mg of bendamustine.  The claims of the '756 patent are silent with respect to the amount of degradation products; however col 3 of the '756 patent indicates that the composition comprises 0.9-0.5 % (area percent of bendamustine) of the degradation product HP1; and not more than 2.0 – 4.0 % (area percent of bendamustine) of overall bendamustine degradants.  
Col 1, lines 60-67 of the ‘756 specification indicates that bendamustine is used to treat chronic lymphocytic leukemia, Hodgkin's disease, non-Hodgkin's lymphoma, multiple myeloma, and breast cancer
The examiner has relied upon the specification to delineate the scope of the invention embraced by the '756 patent, consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.

Claims 10-12 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,533,955. 

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia, the claims of the ‘955 patent encompass a method of treating chronic lymphocytic leukemia, Hodgkin's disease, non-Hodgkin's lymphoma by administering a lyophilized preparation of bendamustine hydrochloride (col 3, line 20 of the ‘955 specification) comprising a pharmacologically acceptable excipient.  While the claims of the ‘955 patent are silent with respect to the amount of bendamustine degradation products present, the ‘955 patent indicates that the composition is prepared by a method analogous to that used to generate the instant composition.  Specifically, the composition embraced by the ‘955 patent is prepared by lyophilizing a composition comprising bendamustine or bendamustine hydrochloride, mannitol, and a water/tert-butanol solvent system (col 11, lines 8-11 of the ‘955 specification).  Thus, while the claims of the ‘955 patent do not explicitly disclose bendamustine impurities as claimed, such property must necessarily be present.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972). 
With respect to instant claims 19-21, regarding the amount of bendamustine present, col 13, line 9 of the ‘955 specification discloses that in a preferred embodiment, the vial contains 100 mg of bendamustine.  This would give the skilled Artisan a starting point in optimizing the dose that a bendamustine pharmaceutical composition should contain, and as such the examiner does not consider these limitations to patentably distinguish over the cited prior art.  Please refer to MPEP 2144.05 (II)(A), which states that in general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Conclusion
No claims are allowed.
This is a continuation of applicant's earlier Application No. 16012417.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617